Drilling Risk Management, /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   September 25, 2015

                                   No. 04-15-00318-CV

    GEMINI INSURANCE COMPANY and Berkley Oil & Gas Specialty Services, LLC,
                            Appellants

                                            v.

                       DRILLING RISK MANAGEMENT, INC.,
                                    Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                 Trial Court No. 12-066
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.          The
appellant’s brief is due on October 26, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court